HOLE ALIGNMENT TOOL WITH COMPLIANCE ZONE FEATURE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement mailed on 10/18/2019 is withdrawn.  The petition filed 5/11/2021 was granted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/9/21 and Petition filed 5/11/21, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Applicant argues, “McClure ‘716 fails to disclose “a compliance zone that temporarily distorts during an engagement state, wherein in the engagement state the plurality of doweling body legs have a diverging radial profile”.”
Examiner disagrees.  The annotated compliance zone is shown below and distorts (by diverging, bending outward from original position) during an engagement site (when threaded rod is reaches end of leg).  As to wherein in the engagement state the plurality of doweling body legs have a diverging radial profile, the leading face (48) on the legs (44) always have a diverging profile, including when in the engagement state.
Applicant argues, “Office is incorrect in its assertion that McClure ‘716 can provide a doweling body, where “the engagement between the doweling body and the spreader element moves the plurality of doweling legs outward to exert radial forces against surfaces of the holes in the plurality of 
Examiner acknowledges reasoning within the Affidavit, however, Examiner disagrees.  The temporary fastener of McClure ‘716 does teach axially clamping work pieces, however, when the spreader element (90) extends through the full length of the legs, outward pressure is applied, expanding the legs, therefore exerting radial forces outward, thereby capable of exerting radial forces against surfaces of holes in an external work piece (not part of the claimed invention).  No such modification is made to McClure as applicant suggests.
Applicant argues, “’716 fails to disclose “the doweling body has an extrusion that extends radially outward from an outer surface and axially delimits alignment tool insertion into the plurality of work pieces”.” Argument is persuasive, see new rejection below.
Applicant argues, “’716 does not teach “an axial position of the doweling body in relation to the plurality of work pieces remains unchanged during the engagement state”.”
Examiner disagrees.  The axial position of the doweling body remains unchanged once the tool is in a full engaged state (fastener 90 is fulling extended within doweling body).  Because (90) is fully extended through the length of the doweling body when the tool is in an engaged state, the doweling body cannot converge or diverge any further until (90) is removed (unengaged state).
Applicant’s arguments, see Remarks, filed 4/9/2021, with respect to claim 11 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claim 11 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4, 6-8, 10, 12, and 21 rejected under 35 U.S.C. 103 as being unpatentable over McClure (US 20130039716) in view of Morgan (US 20030150304).
Regarding claim 1, McClure teaches a doweling body (130) for use in an alignment tool (120): comprising (Fig. 14a):
a doweling body cylinder defining a doweling body central bore with a longitudinal axis, and including a proximal end, a distal end 132, and a body portion positioned axially between the proximal end and the distal end (see annotated Fig. 19; Fig. 21);
a first part 166 of a two part anti-rotation component disposed at the proximal end, the first part of the two part anti-rotation component mating with a second part 186 of the two part anti-rotation component included in a housing 170 to inhibit rotation of the doweling body 130 and the housing 170 and allow axial translation of the doweling body 30 with regard to the housing 170 (Figs. 17 and 19; [0060]);
a plurality of doweling body legs 144 extending longitudinally from the distal end 132 of the doweling body cylinder and defining a plurality of longitudinal slots 142 between the doweling body legs 144, each doweling body leg 144 having a transition portion 148 and a compliance zone capable of temporary distortion to allow the doweling body legs 44 to shift outwardly away from a central axis in an engagement state (190 fully extended within legs) (See annotated Fig. 19 below; Fig. 21);
and a spreader element 190 engaged by the doweling body 130 (Fig. 14A);
wherein the compliance zones temporarily distort during the engagement state (Fig. 14A; see annotated Fig. 19 below); 
wherein in the engagement state the plurality of doweling body legs 144 have a diverging radial profile (Figs. 14B and 19); 

and wherein an axial position of the doweling body 130 in relation to the plurality of work pieces remains unchanged during the engagement state (Fig. 19).
McClure does not teach wherein the doweling body 30 has an extrusion 60 that extends radially outward from an outer surface and axially delimits alignment tool insertion into the plurality of work pieces.
Morgan teaches a doweling body 12 having a doweling body cylinder 18 defining a doweling body central bore with a longitudinal axis, and including a proximal end, a distal end, and a body portion positioned axially between the proximal end and the distal end (Fig. 1);
a plurality of doweling body legs 30 extending longitudinally from the distal end of the doweling body cylinder 18 and defining a plurality of longitudinal slots 28 between the doweling body legs 30 (Fig. 1);
and a spreader element 38 engaged by the doweling body 12 (Figs. 1 and 5);
wherein in the engagement state the plurality of doweling body legs 30 have a diverging radial profile (Fig. 1);
and wherein the doweling body 12 has an extrusion 24 that extends radially outward from an outer surface and axially delimits alignment tool insertion (Fig. 1; [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the extrusion on the doweling body taught by Moran, with the doweling body taught by McClure, because Morgan teaches it is commonly known in the art for flared protrusions to act as a stop, further limiting insertion of the doweling body ([0024]).  McClure would benefit from having the extrusion on the doweling body to prevent the doweling body from getting too 
Regarding claim 2, McClure in view of Morgan teach wherein the transition portion (148) is an area of non-uniform wall thickness (McClure, Fig. 13B).
Regarding claim 4, McClure in view of Morgan teach wherein the transition portion (148) is an area of non-uniform arc length (McClure, Fig. 21). 
Regarding claim 6, McClure in view of Morgan teach wherein each doweling body leg 144 has an extrusion expanding radially outward where the transition portion 148 joins the compliance zone (McClure, Fig. 21; see annotated Fig. 21 below). 
Regarding claim 7, McClure in view of Morgan teach wherein the first part 166 of the two part anti-rotation component is a polygon head having an exterior size larger than the doweling body cylinder (McClure, Fig. 21; see annotated Fig. 19). 
Regarding claim 8, McClure in view of Morgan teach  wherein the first part 166 of the two part anti-rotation component is a non-circular extrusion expanding radially outward and disposed near the proximal end of the doweling body cylinder (McClure, Fig. 21; see annotated Fig. 19).
Regarding claim 10, McClure teaches an alignment tool (120) for aligning holes in a plurality of work pieces, the alignment tool comprising (Fig. 14a):
a doweling body (130) comprising (Fig. 12B):
a doweling body cylinder with a proximal end, a distal end 132, and a central doweling body bore at least partially threaded (162) (see annotated Fig. 19; Fig. 21);
a plurality of doweling body legs 144 extending longitudinally from the distal end 132 of the doweling body cylinder and defining a plurality of longitudinal slots 142 between the doweling body legs 
and a spreader element 190 engaged by the doweling body 130 (Fig. 14A);
wherein the engagement between the doweling body 130 and the spreader element 190 moves the plurality of doweling body legs 144 outward to exert radial forces against surfaces of holes in a plurality of work pieces in the engagement state (Figs. 14B and 19); 
wherein an axial position of the doweling body 130 in relation to the plurality of work pieces remains unchanged during the engagement state (Fig. 19).
McClure does not teach wherein the doweling body 30 has an extrusion 60 that extends radially outward from an outer surface and axially delimits alignment tool insertion into the plurality of work pieces.
Morgan teaches a doweling body 12 having a doweling body cylinder 18 defining a doweling body central bore with a longitudinal axis, and including a proximal end, a distal end, and a body portion positioned axially between the proximal end and the distal end (Fig. 1);
a plurality of doweling body legs 30 extending longitudinally from the distal end of the doweling body cylinder 18 and defining a plurality of longitudinal slots 28 between the doweling body legs 30 (Fig. 1);
and a spreader element 38 engaged by the doweling body 12 (Figs. 1 and 5);
wherein in the engagement state the plurality of doweling body legs 30 have a diverging radial profile (Fig. 1);
and wherein the doweling body 12 has an extrusion 24 that extends radially outward from an outer surface and axially delimits alignment tool insertion (Fig. 1; [0026]).

Regarding claim 12, McClure in view of Morgan teach wherein the stiff tapered portion (148) is an area adjacent to a varying slot width area (142 varies in Fig. 19) (McClure, Figs. 19 and 21).
Regarding claim 21, McClure in view of Morgan teach wherein, in an insertion state the plurality of doweling body legs 144 have a converging radial profile or a parallel radial profile (interior profile is parallel) (McClure, Fig. 12B).
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over McClure (US 20130039716) in view of Morgan (US 20030150304), and further in view of Nguyen (US 8720963).
Regarding claim 9, McClure in view of Morgan teach the first part 166 of the two part anti-rotation component is a head with an exterior size larger than the doweling body cylinder for anti-rotation engagement (McClure, Fig. 19).
McClure in view of Morgan do not teach wherein the head is a head threaded outward, the threaded head having a non-circular cross-section.
Nguyen teaches a doweling body (110) with a head threaded outward (123), the threaded head having a non-circular cross-section (Fig. 1).
.
Claims 13-14 and 19 rejected under 35 U.S.C. 103 as being unpatentable over McClure (US 20130039716) in view of Morgan (US 20030150304), and further in view of McClure (US 7300042), herein after known as McClure II.
Regarding claim 13, McClure in view of Morgan teach the alignment tool of claim 10.
McClure in view of Morgan do not teach a housing including a sleeve embracing a distal end of the housing, wherein the sleeve has a central opening smaller than a central housing bore to hold the doweling body in position.
McClure II teaches an alignment tool (20) further comprising a housing (30) including a sleeve (50) embracing a distal end of the housing (30), wherein the sleeve (50) has a central opening smaller than a central housing bore to hold the doweling body (100) in position (Figs. 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the sleeve taught by McClure II, on the alignment device taught by McClure in view of Morgan instead of the lip taught by housing (170), because the housing of McClure 
	Regarding claim 14, McClure in view of Morgan, and further in view of McClure II teach wherein the spreader element (120) radially tapers along a central axis of the spreader element toward a distal end of the spreader element (McClure II, Fig. 8a; see annotated Fig. 8a).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shape of the spreader element of McClure II, with the tool taught by McClure in view of Morgan, and further in view of McClure II, because McClure II teaches that the shape spreader element assists insertion of the tool into a target aperture (Col. 6, lines 20-26). Further, as to the radial profile of the diverging legs, the legs of McClure have a profile that always are diverging, no matter the engagement state.
Regarding claim 19, McClure teaches a method for aligning holes in a plurality of work pieces, the method comprising:
inserting a plurality of doweling body legs 144 through the holes in the plurality of work pieces, the doweling body legs 144 extending longitudinally from a doweling body cylinder and defining a plurality of longitudinal slots 142 between the doweling body legs 144, each doweling body leg 144 having a stiff tapered portion 148 and a compliance zone capable of temporary distortion, the doweling body cylinder having a central bore  at least partially threaded 162, wherein the plurality of doweling body legs 144 are included in a doweling body 130 (Figs. 19 and 21; see annotated Fig. 19);

and wherein an axial position of the doweling body 130 in relation to the plurality of work pieces remains unchanged during the engagement state (Fig. 12b).
McClure does not teach the spreader element having a tapered portion for compressive engagement with the plurality of doweling body legs;
wherein the doweling body has an extrusion that extends radially outward from an outer surface and axially delimits alignment tool insertion into the plurality of work pieces.
Morgan teaches wherein the doweling body 12 has an extrusion 24 that extends radially outward from an outer surface and axially delimits alignment tool insertion (Fig. 1; [0026]).
McClure II teaches wherein the spreader element (120) having a tapered portion for compressive engagement with the plurality of doweling body legs (Fig. 8a; see annotated Fig. 8a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the extrusion on the doweling body taught by Mogran, with the doweling body taught by McClure, because Morgan teaches it is commonly known in the art for flared protrusions to act as a stop, further limiting insertion of the doweling body ([0024]).  McClure would benefit from having the extrusion on the doweling body to prevent the doweling body from getting too far stuck in alignment holes with minimal clearance.  Further, the collar part (flat surface) of the extrusion taught by Morgan would allow for a tool such as a flat head screwdriver, to be pried between the surface of the workpiece and the doweling body, if the doweling body inserted a hole with too snug of a fit.
.
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over McClure (US 20130039716) in view of Morgan (US 20030150304), and further in view of McClure (US 7300042, McClure II) and Wylie (GB 413403A).
Regarding claim 17, McClure in view of Morgan teach a drive sleeve (98) fixedly attached to the spreader element (90), wherein the drive sleeve (98) has a lip (200) residing in an enlarged recess (182) of a housing (170), the enlarged recess (182) disposed in the central doweling body bore at the proximal end of the housing (170) having a diameter greater than the bore diameter (McClure, Figs. 12B and 18).
McClure in view of Morgan do not teach a compression spring disposed between the lip and a lid disposed at the proximal end of the housing to urge the spreader element distally.
McClure II teaches a drive sleeve (60) fixedly attached to the spreader element (120), wherein the drive sleeve (60) has a lip residing in an enlarged recess of a housing (30), the enlarged recess disposed in the central doweling body bore at the proximal end of the housing (30) having a diameter greater than the bore diameter (Fig. 2; see annotated Fig. 2).
Wylie teaches a drive sleeve (41) fixedly attached to the spreader element (30), a compression spring (40) disposed between the lip and a lid disposed at the proximal end of the housing to urge the spreader (34) element distally (Fig. 6; see annotated Fig. 6).

Further, (2) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the compression spring taught by Wylie, on the alignment tool taught by McClure in view of Morgan and McClure II, because the spring by Wylie further prevents axial translation of drive nut if placed between lip and housing of McClure II to bias the drive nut and urge the spreader element distally.  By having a compression spring between the lip and housing, friction is prevented in the same manner as taught by the washer of McClure II, from rubbing on the housing surface (Col. 5, lines 15-20).


    PNG
    media_image1.png
    265
    506
    media_image1.png
    Greyscale

McClure, annotated Fig. 19

    PNG
    media_image2.png
    255
    503
    media_image2.png
    Greyscale

McClure, annotated Fig. 21

    PNG
    media_image3.png
    363
    216
    media_image3.png
    Greyscale

McClure II, annotated Fig. 8A
Allowable Subject Matter
Claims 3, 5, 11, 15-16, 18, and 20
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBIE E QUANN/               Examiner, Art Unit 3723                

/TYRONE V HALL JR/               Primary Examiner, Art Unit 3723